EXHIBIT 10.27

PRECISION SPINE, INC. DISTRIBUTOR PURCHASE AND SALES AGREEMENT

AGREEMENT No 01272015-001

This Agreement is dated as of, January 27, 2015 by and between Precision Spine
Inc. having an address at 5 Sylvan Way, Suite 220, Parsippany, NJ 07054
("Precision") and CPM Medical, (hereinafter referred to as "Distributor"),
having an address at 1565 N. Central Expressway Suite 200, Richardson, TX 75080.

WHEREAS, Precision is in the business of developing, manufacturing, marketing
and selling spinal products and devices for which Precision owns or has been
assigned patent or other intellectual property rights and that have been
approved or cleared for sale by the Food and Drug Administration (FDA) and
related products, including implants, trays and instruments itemized on Exhibit
A ("Products"); and

WHEREAS, Precision normally sells its Products directly to health care
facilities that grant privileges to physicians who are qualified and competent
to use the Products during performance of surgeries on their patients; and

WHEREAS, Distributor maintains a sales force that is trained and knowledgeable
on the use of the Products and desires to purchase Products from Precision for
resale to hospitals or other licensed healthcare facilities ("Facilities"), and
Precision desires to sell its Products to Distributor subject to Distributor's
agreement not to sell the Products to customers that have previously purchased
the Products from Precision or through Precision's other distribution channels
within a period of four months prior to the potential sale by Distributor and
subject to the other terms set forth herein.

1.Scope, Schedule and Application of Agreement

1.1This Agreement is intended to govern the sale by Precision to Distributor of
the Products as may be ordered by Distributor subsequent to the effective date
of this Agreement, unless, as provided in Section 1.3 below, it is specifically
agreed in writing by both parties that the provisions of this Agreement shall
not apply to a particular Order issued to Precision by Distributor. Precision
will normally ship Products to Distributor within one business day from
Precision's receipt of Distributor's Order submitted as provided in Section 1.2.
This is not an exclusive dealing agreement or an agreement obligating
Distributor to purchase any minimum volume of the Products from Precision.
However, except to the extent authorized in writing (via email or otherwise) by
Precision neither Distributor nor its agents or representatives shall distribute
or attempt to distribute or authorize others to distribute Products to
physicians or Facilities that have previously purchased the Products from
Precision or through Precision's other distribution channels within a period of
four months prior to the potential sale by Distributor or others acting on
Distributor's behalf (referred to herein as "Current Precision Customers").
Violation of the preceding sentence is considered a material breach that, in
addition to other remedies, will result in immediate loss of the pricing
referenced in Section 1.2.3 below and that will entitle Precision to terminate
this Agreement. In cases where Distributor identifies to Precision new
physicians not using the Products within the prior four months but who practice

 

--------------------------------------------------------------------------------

 

in Facilities already using Products, Precision intends to authorize Distributor
to sell Products to the applicable Facility only for use by such new physicians
that order Products for their patients,

1.2Products shall be ordered by Distributor by means of an individual order or
release issued and signed by an authorized agent of Distributor (hereinafter
"Order"). Each Order shall have on its face the following:

1.2.1A reference to this Agreement as follows:

"This Order is governed by the Precision SPINE, INC. Distributor Purchase and
Sales Agreement between the parties dated

1.2.2The quantity and description of the Products ordered in Exhibit A.

1.2.3The fair market value price for such items of ordered Products is reflected
on Exhibit A, which reflects a Stocking Distributor's discount as compared with
pricing for Products sold directly to Precision's hospital clients that are
serviced by sales agents employed by or under contract with Precision. The
Discount offered to Distributor is conditioned upon the express understanding
that Distributor will comply with Section 9 below and that Distributor will
provide assistance to the Facility so as to assure Precision of legal compliance
by Distributor and Facility with applicable laws and regulations governing the
marketing and sales of medical devices, including without limitation, the
Anti-Kickback Law codified at 42 U.S.0 1320a-7b and the Stark Law codified at 42
U.S.C. 1395nn and all applicable financial self-disclosure rules.

1.2.4The address to which invoices under the Order should be issued and, if
different, the address to which the Products for that Order should be shipped.

1.2.5The date of the Order.

1.3Any provision of an Order which changes any of the terms and conditions
contained in this Agreement, including, without limitation, prices and discounts
stated on Exhibit A hereto, shall not be effective unless the Order clearly
references the term or provision being changed and is signed by both parties to
this Agreement. In the event an Order fails to reference this Agreement as
required by Section 1.2 above, this Agreement will nevertheless apply, and any
preprinted terms and conditions or other special conditions of an Order that are
inconsistent with this Agreement shall have no force or effect.

1.4Orders may be signed and submitted electronically via pdf or fax, and
multiple counterparts of the same Order may be signed by the Distributor and
Precision, but such counterparts, whether sent as an original or whether first
signed and then transmitted via pdf or fax, shall be treated as one and the same
original Order.

Term of Agreement

:  This Agreement shall become effective on the date noted in the first
paragraph of this Agreement and shall remain in effect for an initial term of
twelve (12) months unless sooner terminated pursuant to paragraph 3 below or
unless the parties agree in

- 2 -

 

--------------------------------------------------------------------------------

 

writing to renew this Agreement for one or more successive periods of twelve
(12) months each on or before the expiration of the then-current term of this
Agreement.

Termination

:  Either party may terminate this Agreement upon thirty (30) days' prior
written notice to the other party. Termination pursuant to this paragraph 3 or
pursuant to Paragraph 14 below shall not relieve either party of obligations
arising out of this Agreement, including, without limitation, obligations of
indemnities, warranties, and payment in connection with Products delivered prior
to termination.

Prices

: Unless Distributor breaches this Agreement or this Agreement is otherwise
terminated pursuant to Section 3, the fair market value prices set forth in
Exhibit A hereto shall remain in effect for the initial twelve-month term of
this Agreement. Prices set forth in Exhibit A include packaging but do not
include shipping costs or any sales or use taxes. Any sales or other applicable
taxes, whether federal, state or local imposed on Precision as a result of this
transaction, other than Precision's income taxes, shall be invoiced by Precision
and shall be promptly paid by the Distributor to Precision for remittance to the
required tax authorities by Precision. Likewise, Distributor shall indemnify and
protect Precision from any sales or use taxes imposed as a result of
Distributor's re-sales of Products to the Facilities. The pricing structure and
discounts set forth in Exhibit A are considered confidential business
information of Precision and shall not be disclosed to third parties except as
required by law, regulation, administrative or judicial orders, or as necessary
to enforce payment or refund obligations hereunder.

Invoicing and Payment

: Precision shall issue invoices to the address listed in the applicable Orders
when Precision ships the Products to the Distributor pursuant to the applicable
Order. Terms for payment of such received Products shall be thirty (30) days
from Distributor's receipt of Precision's invoice and the shipment. In the event
Precision has not received payment within forty-five days from date of shipment
and invoice date, interest shall accrue at the rate of 1.5% per month from such
forty-fifth day until the overdue invoice is paid in full, and Precision may
suspend any further shipments until all overdue amounts are paid. In addition,
if Precision is required to commence legal proceedings in order to obtain
payment due from Distributor, then Distributor shall also pay Precision's court
costs and reasonable legal fees in connection with collecting such overdue
payment. The pricing set forth in the this Agreement is predicated
on  Distributor providing a sales representative or other on-site assistance to
the Facilities and  assuring that the Products are re-sold at fair market value
prices determined by Distributor and  the Facilities in accordance with Section
9 below and in accordance with applicable laws, as well  as any conflict of
interest rules adopted by the Facilities. Both parties acknowledge that if
any  Facility desires to procure Products directly from Precision in the future,
then nothing in this  Agreement will prohibit Precision from making direct-sale
shipments to the Facility, but that in  such event Precision will notify
Distributor of such request by the Facility and will allow  Distributor to
cancel any pending Orders not yet shipped to Distributor, if so desired
by  Distributor.

6.Freight: Restock Precision Spine will charge $15 dollars per shipment under
5lbs.  Shipments over 5 lbs will be billed according to weight. Shipments such
as First AM, Saturday  Delivery or Same day will also be billed accordingly.
Distributor can avoid daily freight charges  

- 3 -

 

--------------------------------------------------------------------------------

 

by providing Precision Spine a FedEx account number and freight will be billed
to customer's  account directly. All shipments are sent priority overnight
unless otherwise stated. Trays are  sent 2nd day unless requested otherwise.

Notices

: Any notice, including termination notices, given by either party pursuant to
this Agreement shall be deemed validly given if sent by facsimile or email, with
receipt confirmed, or by deposit in the mail with proper postage prepaid to the
following addresses and addressees:

If to
Distributor:

Bill McLaughlin

 

1565 North Central Expy

 

Richardson, TX 75080

 

Fax:972-354-5568

 

Email:bnnclaughlin@surgicalservice.com

 

 

If to Precision:

Precision Spine, Inc.

 

2050 Executive Dr.

 

Pearl, MS 39208

 

Fax: 1-877-779-7765

 

Email:Cynthia.McJordan@Precisionspineinc.com

 

Either party shall have the right to change any address or addressee by giving
the other party prior written notice of such change.

Risk of Loss

: Risk of loss passes from Precision to Distributor on delivery F.O.B.
Precision's shipping point, except that all shipped Products will be suitably
packed by Precision for shipping, and Precision shall remain responsible for any
damage to the Product caused by Precision's improper packaging or crating.
Notwithstanding delivery and passing of risk, Product will remain the property
of Precision and shall not be used by or resold to Facilities by Distributor
until Distributor pays to Precision the price payable pursuant to Exhibit A for
the Products sold hereunder and until no further sums whatever are due from
Distributor to Precision in respect of delivered Products.

Rejection

: Distributor may reject all or part of any delivery of Products only on the
grounds that it, or part of it, does not conform to the quantities or
description in the Order and only by giving Precision written notice of such
rejection promptly on discovery of such lack of conformity, including full
details of the reason for rejection using the Form for Return attached hereto as
Exhibit B, and in any event no later than 30 days after delivery and prior to
use or modification of the Product. Upon rejection, risk of loss automatically
reverts to Precision, and Precision remains solely responsible for cost of
return shipment to Precision of properly rejected Products. If Distributor fails
to give such notice of rejection, it shall be deemed to have accepted the
shipment in full conformance with the Order.

- 4 -

 

--------------------------------------------------------------------------------

 

Authorized Use; Notice of Claims or Safety Concerns

: Distributor shall not sell, supply or otherwise make Products available to
third parties, except to Facilities which are licensed to perform procedures
using the Products and which are not Current Precision Customers, as defined in
Section 1.1 above. Distributor shall be responsible ascertaining whether the
Facility and its ordering physicians are Current Precision Customers prior to
entering into a sales arrangement with such Facility and for ensuring that each
Facility understands that the Products should only be supplied to Facility
patients who are receiving the Products as part of medical procedures properly
prescribed and performed by qualified and licensed physicians who have
appropriate clinical privileges with that Facility. Distributor shall not make
alterations or allow Facilities or others, including without limitation, members
of any Facility's Medical Staff, to make any alterations to the Products.
Precision and Distributor shall give each other prompt written notice after such
party becomes aware of any adverse facts, claims or issues relating to the
safety or efficacy of any Product sold hereunder, and Distributor shall require
each Facility to notify Precision directly of any such safety concerns or
claims. Distributor agrees to indemnify, defend and hold harmless Precision and
its "Affiliates" (including without limitation companies under common control as
Precision and its and their directors, officers, employees, agents,
representatives and shareholders) from and against any and all claims by any
third party, including any claims, actions, suits, proceedings, settlements,
liabilities, obligations, losses, damages (including any fines, penalties or
punitive damages), interest, costs and expenses (including attorneys' fees,
court costs and other reasonable out-of-pocket expenses resulting from or
arising out of Distributor's unauthorized use of the Products or breach of the
Distributor's warranties and covenants contained in this Agreement. Precision
and  Distributor each further warrant to each other that neither Precision nor
Distributor, as applicable, has been and during the term hereof is not excluded
from participation in Medicare or other Federal health care programs.

Product Warranty Disclaimer

: Precision warrants to Distributor that Products are manufactured and shipped
in compliance with applicable laws and regulations and when delivered to
Distributor shall conform in all material respects to the product descriptions
furnished to Distributor by Precision and that the Products do not infringe any
patent or trade secret rights of any third party. If Distributor receives any
Products which do not conform to this express warranty and Distributor notifies
Precision in writing of such failure within ninety (90) days from Distributor's
receipt of the Product, the Distributor's exclusive remedy shall be, and is
limited to, the refund to Distributor of any applicable purchase price paid to
Precision for such Materials or the provision of replacement Products that fully
conform with the express warranty in like quantity as soon as reasonably
practicable after receipt of written notice of such breach of warranty.

EXCEPT FOR THE FOREGOING WARRANTIES, PRECISION MAKES NO WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, A WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, AND ANY SUCH WARRANTIES WHETHER EXPRESS OR IMPLIED, ARE EXPRESSLY
DISCLAIMED. PRECISION SHALL HAVE NO FURTHER OBLIGATION OR LIABILITY WITH RESPECT
TO PRODUCTS EXCEPT AS IMPOSED BY LAW. PRECISION DOES NOT MAKE ANY SEPARATE
WARRANTY TO DISTRIBUTOR OR TO THE FACILITY'S PATIENTS OR MEDICAL STAFF.
PRECISION HAS NOT AUTHORIZED ANYONE TO MAKE ANY REPRESENTATION OR WARRANTY

- 5 -

 

--------------------------------------------------------------------------------

 

OTHER THAN AS PROVIDED ABOVE. PRECISION SHALL NOT BE LIABLE TO DISTRIBUTOR FOR
ANY INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES, INCLUDING WITHOUT LIMITATION,
DAMAGES FOR LOST PROFITS, EVEN IF PRECISION HAS BEEN ADVISED OF THE POSSIBLITY
OF SUCH DAMAGES, REGARDLESS OF THE FORM OF ACTION.

Force Majeure

: If Precision is prevented, hindered or delayed from or in supplying Products
by an event or circumstance beyond the reasonable control of Precision
including, without limitation, strikes and other industrial disputes, accidents,
storms or acts of God, war, riot, civil commotion, terrorism, changes to a law
or governmental order, rule, or regulation affecting manufacture or supply of a
product, reduction in or unavailability of power at manufacturing plant,
breakdown of plant or machinery, or shortage or unavailability of transportation
or raw materials from normal sources of supply, then Precision, at its option,
by providing notice to Distributor of such event, and without any liability for
any loss or damage suffered by Distributor, may suspend deliveries while the
Force Majeure Event or its effects continues.

Governing Law; Permits

: This Agreement, and all Orders issued hereunder shall be governed by and
construed in accordance with the law of the State of Mississippi. In the event
any provision of this Agreement is determined by a court to be void or
unenforceable, such provision shall be severed from this Agreement, and the
remaining provisions shall remain in full force and effect. Further, the
Distributor shall be solely responsible for obtaining any and all business
registrations, licenses and permits applicable to its business operations and
its purchase and sale of Precision products as may be required by the states in
the United States in which Distributor will sell Products to Facilities.

Non-waiver

: The failure of either party to insist upon or enforce, in any instance, strict
performance by the other of any of the terms of this Agreement or to exercise
any rights herein conferred shall not be construed as a waiver or relinquishment
to any extent of its rights to assert or rely upon any such terms or rights on
any future occasion.

Relationship

: The parties acknowledge that they are independent contractors with Precision
serving as a seller and Distributor serving as a buyer, with authority to resell
Precision's Products to Facilities, and this Agreement should not be treated or
construed as creating a partnership, agency or franchise relationship. In the
event any court or regulatory body with jurisdiction over either of the Parties
treats this agreement as creating a partnership, agency or franchise
arrangement, then the Party adversely affected by such ruling or interpretation
shall be entitled to immediately terminate this Agreement upon providing written
notice of the ruling or interpretation to the other Party hereto.

Entire Agreement

: This Agreement, including Exhibits A and B referenced herein and Orders issued
and accepted pursuant hereto, constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements with respect to the subject matter hereof. Any conflicts between the
body of this Agreement and the exhibits attached hereto shall be resolved in
favor of the terms and conditions contained in the body of this Agreement.

- 6 -

 

--------------------------------------------------------------------------------

 

WITNESS the execution hereof by the parties hereto.

CPM Medical

 

PRECISION SPINE, INC.

By: Bill McLaughlin
Title: Chief Financial Officer
Phone 972-331-5888

 

By:Bob Fruge
Title:Vice President Sales
Phone1-337-344-7784

Signature:  

 

Signature:

Date:  

 

Date:

 




- 7 -

 

--------------------------------------------------------------------------------

 

Exhibit A Item Pricing:

Instruments Cost Plus 10%

Item Number

Description

Discount
Price

ACP120

Anterior Cervical Plate, 1-Level, 20mm

$615.00

ACP122

Anterior Cervical Plate, 1-Level, 22mm

$615.00

ACP124

Anterior Cervical Plate, 1-Level, 24mm

$615.00

ACP126

Anterior Cervical Plate, 1-Level, 26mm

$ 615.00

ACP128

Anterior Cervical Plate, 1-Level, 28mm

$ 615.00

ACP130

Anterior Cervical Plate, 1-Level, 30mm

$ 615.00

ACP132

Anterior Cervical Plate, 1-Level, 32mm

$ 615.00

ACP134

Anterior Cervical Plate, 1-Level, 34mm

$ 615.00

 

 

 

ACP237

Anterior Cervical Plate, 2-Level, 37mm

$ 615.00

ACP240

Anterior Cervical Plate, 2-Level, 40mm

$ 615.00

ACP243

Anterior Cervical Plate, 2-Level, 43mm

$ 615.00

ACP246

Anterior Cervical Plate, 2-Level, 46mm

$ 615.00

ACP249

Anterior Cervical Plate, 2-Level, 49mm

$ 615.00

ACP252

Anterior Cervical Plate, 2-Level, 52mm

$ 615.00

ACP255

Anterior Cervical Plate, 2-Level, 55mm

$ 615.00

 

 

 

ACP354

Anterior Cervical Plate, 3-Level, 54mm

$ 645.00

ACP357

Anterior Cervical Plate, 3-Level, 57mm

$ 645.00

ACP360

Anterior Cervical Plate, 3-Level, 60mm

$ 645.00

ACP363

Anterior Cervical Plate, 3-Level, 63mm

$ 645.00

ACP366

Anterior Cervical Plate, 3-Level, 66mm

$ 645.00

ACP369

Anterior Cervical Plate, 3-Level, 69mm

$ 645.00

ACP372

Anterior Cervical Plate, 3-Level, 72mm

$ 645.00

ACP375

Anterior Cervical Plate, 3-Level, 75mm

$ 645.00

 

 

 

ACP469

Anterior Cervical Plate, 4-Level, 69mm

$ 645.00

ACP473

Anterior Cervical Plate, 4-Level, 73mm

$ 645.00

ACP477

Anterior Cervical Plate, 4-Level, 77mm

$ 645.00

ACP481

Anterior Cervical Plate, 4-Level, 81mm

$ 645.00

ACP485

Anterior Cervical Plate, 4-Level, 85mm

$ 645.00

ACP489

Anterior Cervical Plate, 4-Level, 89mm

$ 645.00

 

 

 

SDF4012

4.0mmx 12mm Self Drilling Fixed Screw

$ 105.00

SDF4014

4.0mmx 14mm Self Drilling Fixed Screw

$ 105.00

SDF4016

4.0mmx 16mm Self Drilling Fixed Screw

$ 105.00

SDF4018

4.0mmx 18mm Self Drilling Fixed Screw

$ 105.00

SDF4512

4.5mmx 12mm Self Drilling Fixed Screw

$ 105.00

SDF4514

4.5mmx 14mm Self Drilling Fixed Screw

$ 105.00

SDF4516

4.5mmx 16mm Self Drilling Fixed Screw

$ 105.00

SDF4518

4.5mmx 18mm Self Drilling Fixed Screw

 

 

 

 

SDV4012

4.0mmx 12mm Self Drilling Variable Screw

$ 105.00

- 8 -

 

--------------------------------------------------------------------------------

 

Item Number

Description

Discount
Price

SDV4014

4.0mmx 14mm Self Drilling Variable Screw

$ 105.00

SDV4016

4.0mmx 16mm Self Drilling Variable Screw

$ 105.00

SDV4018

4.0mmx 18mm Self Drilling Variable Screw

$ 105.00

SDV4512

4.5mmx 12mm Self Drilling Variable Screw

$ 105.00

SDV4514

4.5mmx 14mm Self Drilling Variable Screw

$ 105.00

SDV4516

4.5mmx 16mm Self Drilling Variable Screw

$ 105.00

 

 

 

SDV4518

4.5mmx 18mm Self Drilling Variable Screw

$ 105.00

 

 

 

ACP-009

Fixation Pin (Bone Tack)

$50.00

 

 

 

01-4521

ALIF Plate, 21mnn for L4-L5

$1,390.00

01-4523

ALIF Plate, 23mm for L4-L5

$1,390.00

01-4525

ALIF Plate, 25mm for L4-L5

$1,390.00

01-4527

ALIF Plate, 27mm for L4-L5

$1,390.00

 

 

 

01-5121

ALIF Plate, 21nnm for L5-S1

$1,390.00

01-5123

ALIF Plate, 23mm for L5-S1

$1,390.00

01-5125

ALIF Plate, 25mm for L5-S1

$1,390.00

01-5127

ALIF Plate, 27mm for L5-S1

$1,390.00

 

 

 

01-V5025

5.0mm x 25mm Self Drilling Variable Screw

$215.00

01-V5030

5.0mm x 30mm Self Drilling Variable Screw

$215.00

01-V5035

5.0mm x 35mm Self Drilling Variable Screw

$215.00

 

 

 

01-V5525

5.5mm x 25mm Self Drilling Variable Screw

$215.00

01-V5530

5.5mm x 30mm Self Drilling Variable Screw

$215.00

01-V5535

5.5mm x 35mm Self Drilling Variable Screw

$215.00

 

 

 

01-F5025

5.0mm x 25mm Self Drilling Fixed Screw

$215.00

01-F5030

5.0mm x 30mm Self Drilling Fixed Screw

$215.00

01-F5035

5.0mm x 35mm Self Drilling Fixed Screw

$215.00

 

 

 

01-F5525

5.5mm x 25mm Self Drilling Fixed Screw

$215.00

01-F5530

5.5mm x 30mm Self Drilling Fixed Screw

$215.00

01-F5535

5.5mm x 35mm Self Drilling Fixed Screw

$215.00

 

 

 

04-1000

Mini Sure Lok Cap Screw

$70.00

 

 

 

04-3508

3.5mm x 8mm Mini S-Lok Posterior Cervical Screw

$325.00

04-3510

3.5mm x 10mm Mini S-Lok Posterior Cervical Screw

$325.00

04-3512

3.5mm x 12mm Mini S-Lok Posterior Cervical Screw

$325.00

04-3514

3.5mm x 14mm Mini S-Lok Posterior Cervical Screw

$325.00

04-3516

3.5mm x 16mm Mini S-Lok Posterior Cervical Screw

$325.00

04-3518

3.5mm x 18mm Mini S-Lok Posterior Cervical Screw

$325.00

04-3520

3.5mm x 20mm Mini S-Lok Posterior Cervical Screw

$325.00

- 9 -

 

--------------------------------------------------------------------------------

 

Item Number

Description

Discount
Price

 

 

 

04-3525

3.5mm x 25mm Mini S-Lok Posterior Cervical Screw

$325.00

04-3530

3.5mm x 30mm Mini S-Lok Posterior Cervical Screw

$325.00

04-3535

3.5mm x 35mm Mini S-Lok Posterior Cervical Screw

$325.00

04-3540

3.5mm x 40mm Mini S-Lok Posterior Cervical Screw

$325.00

 

 

 

04-4008

4.0mm x 8mm Mini S-Lok Posterior Cervical Screw

$325.00

04-4010

4.0mm x 10mm Mini S-Lok Posterior Cervical Screw

$325.00

04-4012

4.0mm x 12mm Mini S-Lok Posterior Cervical Screw

$325.00

04-4014

4.0mm x 14mm Mini S-Lok Posterior Cervical Screw

$325.00

04-4016

4.0mm x 16mm Mini S-Lok Posterior Cervical Screw

$325.00

04-4018

4.0mm x 18mm Mini S-Lok Posterior Cervical Screw

$325.00

04-4020

4.0mm x 20mm Mini S-Lok Posterior Cervical Screw

$325.00

 

 

 

04-4025

4.0mm x 25mm Mini S-Lok Posterior Cervical Screw

$325.00

04-4030

4.0mm x 30mm Mini S-Lok Posterior Cervical Screw

$325.00

04-4035

4.0mm x 35mm Mini S-Lok Posterior Cervical Screw

$325.00

04-4040

4.0mm x 40mm Mini S-Lok Posterior Cervical Screw

$325.00

 

 

 

04-0060

3.5mm x 60mm Rod

$75.00

04-0080

3.5mm x 80mm Rod

$75.00

04-0120

3.5mm x 120mm Rod

$75.00

04-0240

3.5mm x 240mm Rod

$75.00

04-0060T

5.5mm to 3.5mm x 60mm Transition Rod

$220.00

04-0080T

5.5mm to 3.5mm x 80mm Transition Rod

$220.00

04-0120T

5.5mm to 3.5mm x 120mm Transition Rod

$220.00

04-0240T

5.5mm to 3.5mm x 240mm Transition Rod

$220.00

04-0500T

5.5mm to 3.5mm x 500mm Transition Rod

$220.00

 

 

 

04-05LOH

5mm Left Offset Hook

$325.00

04-05ROH

5mm Right Offset Hook

$325.00

04-05STH

5mm Standard Hook

$325.00

04-06LOH

6mm Left Offset Hook

$325.00

04-06ROH

6mm Right Offset Hook

$325.00

04-06STH

6mm Straight Hook

$325.00

 

 

 

04-1013-14

Offset Open 14mm

$325.00

04-1013-25

Offset Open 25mm

$325.00

04-1014-14

Offset Closed 14mm

$325.00

04-1014-25

Offset Closed 25mm

$325.00

 

 

 

04-1015-00

Parallel Domino Cap Screw

$75.00

04-1015-35

3.5mm x 3.5mm Parallel Domino

$450.00

04-1015-45

3.5mm x 4.5mm Parallel Domino

$450.00

04-1015-55

3.5mm x 5.5mm Parallel Domino

$450.00

04-1015-62

3.5mm x 6.25mm Parallel Domino

$450.00

- 10 -

 

--------------------------------------------------------------------------------

 

Item Number

Description

Discount
Price

04-1016-00

Straight Domino Cap Screw

$75.00

04-1016-35

3.5mm x 3.5mm Straight Domino

$450.00

04-1016-45

3.5mm x 4.5mm Straight Domino

$450.00

04-1016-55

3.5mm x 5.5mm Straight Domino

$450.00

04-1016-62

3.5mm x 6.25mm Straight Domino

$450.00

 

 

 

04-1017-05

Cervical Cross Link Cap Screw

$75.00

04-1017-30

30mm Cervical Crosslink

$300.00

04-1017-35

35mm Cervical Crosslink

$300.00

04-1017-45

45mm Cervical Crosslink

$300.00

 

 

 

100-5535

5.5x35mm Rod, Curved

$135.00

100-5540

5.5x4Omm Rod, Curved

$135.00

100-5545

5.5x45mm Rod, Curved

$135.00

100-5550

5.5x5Omnn Rod, Curved

$135.00

100-5555

5.5x55mm Rod, Curved

$135.00

100-5560

5.5x6Omm Rod, Curved

$135.00

100-5565

5.5x65mm Rod, Curved

$135.00

100-5570

5.5x7Omm Rod, Curved

$135.00

100-5575

5.5x75mm Rod, Curved

$135.00

 

 

 

100-5580

5.5x8Omm Rod, Curved

$135.00

100-5590

5.5x9Omm Rod, Curved

$135.00

100-5100

5.5x100mm Rod, Curved

$135.00

100-5110

5.5x110mm Rod, Curved

$135.00

100-5120

5.5x120mm Rod, Curved

$135.00

100-5130

5.5x130nnm Rod, Curved

$135.00

100-5140

5.5x140mm Rod, Curved

$135.00

100-5150

5.5x150mm Rod, Curved

$135.00

100-5180

5.5x180mm Rod, Curved

$135.00

100-5200

5.5X200mm Rod, Curved (Special Order)

$135.00

 

 

 

110-5540

5.5x4Onnnn Rod, Straight

$135.00

110-5550

5.5x5Onnnn Rod, Straight

$135.00

110-5560

5.5x6Omm Rod, Straight

$135.00

110-5570

5.5x7Omm Rod, Straight

$135.00

110-5580

5.5x8Omm Rod, Straight

$135.00

110-5590

5.5x9Omm Rod, Straight

$135.00

110-5100

5.5x100nnm Rod, Straight

$135.00

110-5110

5.5x110mm Rod, Straight

$135.00

110-5120

5.5x120nnm Rod, Straight

$135.00

110-5130

5.5x130mm Rod, Straight

$135.00

110-5140

5.5x140mm Rod, Straight

$135.00

110-5150

5.5x150mm Rod, Straight

$135.00

110-5180

5.5x180mm Rod, Straight

$135.00

110-5200

5.5x200mm Rod, Straight

$135.00

- 11 -

 

--------------------------------------------------------------------------------

 

Item Number

Description

Discount
Price

110-5400

5.5x400nnm Rod, Straight

$135.00

 

 

 

CL-035

Cross Link 35mm

$640.00

CL-038

Cross Link 38mm

$640.00

CL-042

Cross Link 42mm

$640.00

CL-050

Cross Link 50mm

$640.00

 

 

 

SL1000

Cap Screw (Goes With SLC OR SLP SCREWS)

$70.00

 

 

 

SLP4525

S-Lok Polyaxial Screw 4.5mm x 25mm

$510.00

SLP4530

S-Lok Polyaxial Screw 4.5mm x 30mm

$510.00

SLP4535

S-Lok Polyaxial Screw 4.5mm x 35mm

$510.00

SLP4540

S-Lok Polyaxial Screw 4.5mm x 40mm

$510.00

SLP4545

S-Lok Polyaxial Screw 4.5mm x 45mm

$510.00

SLP4550

S-Lok Polyaxial Screw 4.5mm x 50mm

$510.00

SLP4555

S-Lok Polyaxial Screw 4.5mm x 55mm

$510.00

SLP4560

S-Lok Polyaxial Screw 4.5mm x 60mm

$510.00

 

 

 

SLP5525

S-Lok Polyaxial Screw 5.5mm x 25mm

$510.00

SLP5530

S-Lok Polyaxial Screw 5.5mm x 30mm

$510.00

SLP5535

S-Lok Polyaxial Screw 5.5mm x 35mm

$510.00

SLP5540

S-Lok Polyaxial Screw 5.5mm x 40mm

$510.00

SLP5545

S-Lok Polyaxial Screw 5.5mm x 45mm

$510.00

SLP5550

S-Lok Polyaxial Screw 5.5mm x 50mm

$510.00

SLP5555

S-Lok Polyaxial Screw 5.5mm x 55mm

 

SLP5560

S-Lok Polyaxial Screw 5.5mm x 60mm

$510.00

SLP6525

S-Lok Polyaxial Screw 6.5mm x 25mm

$510.00

SLP6530

S-Lok Polyaxial Screw 6.5mm x 30mm

$510.00

SLP6535

S-Lok Polyaxial Screw 6.5mm x 35mm

$510.00

SLP6540

S-Lok Polyaxial Screw 6.5mm x 40mm

$510.00

SLP6545

S-Lok Polyaxial Screw 6.5mm x 45mm

$510.00

SLP6550

S-Lok Polyaxial Screw 6.5mm x 50mm

$510.00

SLP6555

S-Lok Polyaxial Screw 6.5mm x 55mm

$510.00

SLP6560

S-Lok Polyaxial Screw 6.5mm x 60mm

$510.00

 

 

 

SLP7525

S-Lok Polyaxial Screw 7.5mm x 25mm

$510.00

SLP7530

S-Lok Polyaxial Screw 7.5mm x 30mm

$510.00

SLP7535

S-Lok Polyaxial Screw 7.5mm x 35mm

$510.00

SLP7540

S-Lok Polyaxial Screw 7.5mm x 40mm

$510.00

SLP7545

S-Lok Polyaxial Screw 7.5mm x 45mm

$510.00

SLP7550

S-Lok Polyaxial Screw 7.5mm x 50mm

$510.00

SLP7555

S-Lok Polyaxial Screw 7.5mm x 55mm

$510.00

SLP7560

S-Lok Polyaxial Screw 7.5mm x 60mm

$510.00

 

 

 

SLP8525

S-Lok Polyaxial Screw 8.5mm x 25mm

$510.00

SLP8530

S-Lok Polyaxial Screw 8.5mm x 30mm

$510.00

- 12 -

 

--------------------------------------------------------------------------------

 

Item Number

Description

Discount
Price

SLP8535

S-Lok Polyaxial Screw 8.5mm x 35mm

$510.00

SLP8540

S-Lok Polyaxial Screw 8.5mm x 40mm

$510.00

SLP8545

S-Lok Polyaxial Screw 8.5mm x 45mm

$510.00

SLP8550

S-Lok Polyaxial Screw 8.5mm x 50mm

$510.00

SLP8555

S-Lok Polyaxial Screw 8.5mm x 55mm

$510.00

SLP8560

S-Lok Polyaxial Screw 8.5mm x 60mm

$510.00

SLP8570

S-Lok Polyaxial Screw 8.5mm x 70mm

$510.00

SLP8580

S-Lok Polyaxial Screw 8.5mm x 80mm

$510.00

SLP8590

S-Lok Polyaxial Screw 8.5mm x 90mm

$510.00

SLP8100

S-Lok Polyaxial Screw 8.5mm x 100mm

$510.00

 

 

 

SLC5525

S-Lok Cannulated Screw 5.5mm x 25mm

$535.00

SLC5530

S-Lok Cannulated Screw 5.5mm x 30mm

$535.00

SLC5535

S-Lok Cannulated Screw 5.5mm x 35mm

$535.00

SLC5540

S-Lok Cannulated Screw 5.5mm x 40mm

$535.00

SLC5545

S-Lok Cannulated Screw 5.5mm x 45mm

$535.00

SLC5550

S-Lok Cannulated Screw 5.5mm x 50mm

$535.00

SLC5555

S-Lok Cannulated Screw 5.5mm x 55mm

$535.00

SLC5560

S-Lok Cannulated Screw 5.5mm x 60mm

$535.00

 

 

 

SLC6525

S-Lok Cannulated Screw 6.5mm x 25mm

$535.00

SLC6530

S-Lok Cannulated Screw 6.5mm x 30mm

$535.00

SLC6535

S-Lok Cannulated Screw 6.5mm x 35mm

$535.00

SLC6540

S-Lok Cannulated Screw 6.5mm x 40mm

$535.00

SLC6545

S-Lok Cannulated Screw 6.5mm x 45mm

$535.00

SLC6550

S-Lok Cannulated Screw 6.5mm x 50mm

$535.00

SLC6555

S-Lok Cannulated Screw 6.5mm x 55mm

$535.00

SLC6560

S-Lok Cannulated Screw 6.5mm x 60mm

$535.00

SLC7525

S-Lok Cannulated Screw 6.5mm x 25mm

$535.00

SLC7530

S-Lok Cannulated Screw 6.5mm x 30mm

$535.00

SLC7535

S-Lok Cannulated Screw 6.5mm x 35mm

$535.00

SLC7540

S-Lok Cannulated Screw 6.5mm x 40mm

$535.00

SLC7545

S-Lok Cannulated Screw 6.5mm x 45mm

$535.00

SLC7550

S-Lok Cannulated Screw 6.5mm x 50mm

$535.00

SLC7555

S-Lok Cannulated Screw 6.5mm x 55mm

$535.00

SLC7560

S-Lok Cannulated Screw 6.5mm x 60mm

$535.00

 

 

 

SLC8525

S-Lok Cannulated Screw 6.5mm x 25mm (Special Order)

$535.00

SLC8530

S-Lok Cannulated Screw 6.5mm x 30mm (Special Order)

$535.00

SLC8535

S-Lok Cannulated Screw 6.5mm x 35mm (Special Order)

$535.00

SLC8540

S-Lok Cannulated Screw 6.5mm x 40mm (Special Order)

$535.00

SLC8545

S-Lok Cannulated Screw 6.5mm x 45mm (Special Order)

$535.00

SLC8550

S-Lok Cannulated Screw 6.5mm x 50mm (Special Order)

$535.00

SLC8555

S-Lok Cannulated Screw 6.5mm x 55mm (Special Order)

$535.00

SLC8560

S-Lok Cannulated Screw 6.5mm x 60mm (Special Order)

$535.00

SLC8570

S-Lok Cannulated Screw 6.5mm x 70mm (Special Order)

$535.00

- 13 -

 

--------------------------------------------------------------------------------

 

Item Number

Description

Discount
Price

SLC8580

S-Lok Cannulated Screw 6.5mm x 80mm (Special Order)

$535.00

SLC8590

S-Lok Cannulated Screw 6.5mm x 90mm (Special Order)

$535.00

SLC8100

S-Lok Cannulated Screw 6.5mm x 100mm (Special Order)

$535.00

 

 

 

10-1001

Vault ALIF Set Screw

$95.00

 

 

$85.00

10-1002-11

Vault ALIF Locking Cap 11mm

$85.00

10-1002-13

Vault ALIF Locking Cap 13mm

$85.00

10-1002-15

Vault ALIF Locking Cap 15mm

$85.00

10-1002-17

Vault ALIF Locking Cap 17mm

$85.00

10-1002-19

Vault ALIF Locking Cap 19mm

$85.00

 

 

 

10-4020

Vault ALIF Self Drilling Variable Screw 40mm X 20mm

$165.00

10-4025

Vault ALIF Self Drilling Variable Screw 40mm X 25mm

$165.00

10-4030

Vault ALIF Self Drilling Variable Screw 40mm X 30mm

$165.00

10-4035

Vault ALIF Self Drilling Variable Screw 40mm X 35mm

$165.00

 

 

 

 

 

 

10-C3208-11

Vault ALIF Peek Cage 32mm X 11mm 8” Lordosis

$1,340.00

10-C3208-13

Vault ALIF Peek Cage 32mm X 13mm 8” Lordosis

$1,340.00

10-C3208-15

Vault ALIF Peek Cage 32mm X 15mm 8” Lordosis

$1,340.00

10-C3208-17

Vault ALIF Peek Cage 32mm X 17mm 8” Lordosis

$1,340.00

10-C3208-19

Vault ALIF Peek Cage 32mm X 19mm 8” Lordosis

$1,340.00

 

 

 

10-C3215-11

Vault ALIF Peek Cage 32mm X 11mm 15” Lordosis

$1,340.00

10-C3215-13

Vault ALIF Peek Cage 32mm X 13mm 15” Lordosis

$1,340.00

10-C3215-15

Vault ALIF Peek Cage 32mm X 15mm 15” Lordosis

$1,340.00

10-C3215-17

Vault ALIF Peek Cage 32mm X 17mm 15” Lordosis

$1,340.00

10-C3215-19

Vault ALIF Peek Cage 32mm X 19mm 15 “ Lordosis

$1,340.00

 

 

 

10-C3908-11

Vault ALIF Peek Cage 39mm X 11mm 8” Lordosis

$1,340.00

10-03908-13

Vault ALIF Peek Cage 39mm X 13mm 8” Lordosis

$1,340.00

10-C3908-15

Vault ALIF Peek Cage 39mm X 15mm 8” Lordosis

$1,340.00

10-C3908-17

Vault ALIF Peek Cage 39mm X 17mm 8” Lordosis

$1,340.00

10-C3908-19

Vault ALIF Peek Cage 39mm X 19mm 8” Lordosis

$1,340.00

 

 

 

10-C3915-11

Vault ALIF Peek Cage 39mm X 11mm 15” Lordosis

$1,340.00

10-C3915-13

Vault ALIF Peek Cage 39mm X 13mm 15” Lordosis

$1,340.00

10-C3915-15

Vault ALIF Peek Cage 39mm X 15mm 15” Lordosis

$1,340.00

10-C3915-17

Vault ALIF Peek Cage 39mm X 17mm 15” Lordosis

$1,340.00

10-C3915-19

Vault ALIF Peek Cage 39mm X 19mm 15” Lordosis

$1,340.00

 

 

 

10-P3208-11P

Vault ALIF Plate 32mm X 11mm 8” Lordosis

$1,340.00

10-P3208-13P

Vault ALIF Plate 32mm X 13mm 8” Lordosis

$1,340.00

10-P3208-15P

Vault ALIF Plate 32mm X 15mm 8” Lordosis

$1,340.00

10-P3208-17P

Vault ALIF Plate 32mm X 17mm 8” Lordosis

$1,340.00

- 14 -

 

--------------------------------------------------------------------------------

 

Item Number

Description

Discount
Price

10-P3208-19P

Vault ALIF Plate 32mm X 19mm 8” Lordosis

$1,340.00

 

 

 

10-P3215-11P

Vault ALIF Plate 32mm X 11mm 15” Lordosis

$1,340.00

10-P3215-13P

Vault ALIF Plate 32mm X 13mm 15” Lordosis

$1,340.00

10-P3215-15P

Vault ALIF Plate 32mm X 15mm 15” Lordosis

$1,340.00

10-P3215-17P

Vault ALIF Plate 32mm X 17mm 15” Lordosis

$1,340.00

10-P3215-19P

Vault ALIF Plate 32mm X 19mm 15” Lordosis

$1,340.00

10-P3908-11P

Vault ALIF Plate 39mm X 11mm 8” Lordosis

$1,340.00

10-P3908-13P

Vault ALIF Plate 39mm X 13mm 8” Lordosis

$1,340.00

10-P3908-15P

Vault ALIF Plate 39mm X 15mm 8” Lordosis

$1,340.00

10-P3908-17P

Vault ALIF Plate 39mm X 17mm 8” Lordosis

$1,340.00

10-P3908-19P

Vault ALIF Plate 39mm X 19mm 8” Lordosis

$1,340.00

10-P3915-11P

Vault ALIF Plate 39mm X 11mm 15” Lordosis

$1,340.00

10-P3915-13P

Vault ALIF Plate 39mm X 13mm 15” Lordosis

$1,340.00

10-P3915-15P

Vault ALIF Plate 39mm X 15mm 15” Lordosis

$1,340.00

10-P3915-17P

Vault ALIF Plate 39mm X 17mm 15” Lordosis

$1,340.00

10-P3915-19P

Vault ALIF Plate 39mm X 19mm 15” Lordosis

$1,340.00

 

 

 

ACIF05-05P

ACIF Peek 5” - 5mm

$615.00

ACIF05-06P

ACIF Peek 5” - 6mm

$615.00

AC I F05-07P

ACIF Peek 5” - 7mm

$615.00

ACIF05-08P

ACIF Peek 5” - 8mm

$615.00

ACIF05-09P

ACIF Peek 5” - 9mm

$615.00

ACIF05-10P

ACIF Peek 5” - 10mm

$615.00

ACIF05-11P

ACIF Peek 5” - 11mm

$615.00

ACIF05-12P

ACIF Peek 5” - 12mm

$615.00

 

 

 

ACIF10-05P

ACIF Peek 10” - 5mm

$615.00

ACIF10-06P

ACIF Peek 10” - 6mm

$615.00

ACIF10-07P

ACIF Peek 10” - 7mm

$615.00

ACIF10-08P

ACIF Peek 10” - 8mm

$615.00

ACIF10-09P

ACIF Peek 10” - 9mm

$615.00

ACIF10-10P

ACIF Peek 10” - 10mm

$615.00

ACIF10-11P

ACIF Peek 10” - 11mm

$615.00

ACIF10-12P

ACIF Peek 10” - 12mm

$615.00

 

 

 

ALIF0826-09P

ALIF Peek Cage, 8”,26mm x 9mm

$1,285.00

ALIF0826-11P

ALIF Peek Cage, 8”,26mm x 11mm

$1,285.00

AL IF0826-13P

ALIF Peek Cage, 8”,26mm x 13mm

$1,285.00

ALIF0826-15P

ALIF Peek Cage, 8”,26mm x 17mm

$1,285.00

AL IF0826-17P

ALIF Peek Cage, 8”,26mm x 21mm

$1,285.00

 

 

 

ALIF1526-11P

ALIF Peek Cage, 15”, 26mm x 11mm

$1,285.00

 

 

 

ALIF1526-13P

ALIF Peek Cage, 15”, 26mm x 13mm

$1,285.00

ALIF1526-15P

ALIF Peek Cage, 15”, 26mm x 15mm

$1,285.00

- 15 -

 

--------------------------------------------------------------------------------

 

Item Number

Description

Discount
Price

ALIF1526-17P

ALIF Peek Cage, 15”, 26mm x 17mm

$1,285.00

ALIF1526-19P

ALIF Peek Cage, 15”, 26mm x 19mm

$1,285.00

ALIF1526-21P

ALIF Peek Cage, 15”, 26mm x 21mm

$1,285.00

 

 

 

ALIF0832-09P

ALIF Peek Cage, 8”, 32mm x 9mm

$1,285.00

ALIF0832-11P

ALIF Peek Cage, 8”, 32mm x 11mm

$1,285.00

ALIF0832-13P

ALIF Peek Cage, 8”, 32mm x 13mm

$1,285.00

ALIF0832-15P

ALIF Peek Cage, 8”, 32mm x 15mm

$1,285.00

ALIF0832-17P

ALIF Peek Cage, 8”, 32mm x 17mm

$1,285.00

 

 

 

ALIF1532-11P

ALIF Peek Cage, 15”, 32mm x 11mm

$1,285.00

ALIF1532-13P

ALIF Peek Cage, 15”, 32mm x 13mm

$1,285.00

ALIF1532-15P

ALIF Peek Cage, 15”, 32mm x 15mm

$1,285.00

ALIF1532-17P

ALIF Peek Cage, 15”, 32mm x 17mm

$1,285.00

ALIF1532-19P

ALIF Peek Cage, 15”, 32mm x 19mm

$1,285.00

ALIF1532-21P

ALIF Peek Cage, 15”, 32mm x 21mm

$1,285.00

 

 

 

ALIF0839-09P

ALIF Peek Cage, 8”, 39mm x 9mm

$1,285.00

ALIF0839-11P

ALIF Peek Cage, 8”, 39mm x 11mm

$1,285.00

ALIF0839-13P

ALIF Peek Cage, 8”, 39mm x 13mm

$1,285.00

ALIF0839-15P

ALIF Peek Cage, 8”, 39mm x 15mm

$1,285.00

AL IF0839-17P

ALIF Peek Cage, 8”, 39mm x 17mm

$1,285.00

ALIF0839-19P

ALIF Peek Cage, 8”, 39mm x 19mm

$1,285.00

ALIF0839-21P

ALIF Peek Cage, 8”, 39mm x 21mm

$1,285.00

ALIF1539-11P

ALIF Peek Cage, 15”, 39mm x 11mm

$1,285.00

ALIF1539-13P

ALIF Peek Cage, 15”, 39mm x 13mm

$1,285.00

ALIF1539-15P

ALIF Peek Cage, 15”, 39mm x 15mm

$1,285.00

ALIF1539-17P

ALIF Peek Cage, 15”, 39mm x 17mm

$1,285.00

ALIF1539-19P

ALIF Peek Cage, 15”, 39mm x 19mm

$1,285.00

ALIF1539-21P

ALIF Peek Cage, 15”, 39mm x 21mm

$1,285.00

 

 

 

PLIF22-08P

PLIF Peek Cage, 22mm x 8mm

$910.00

PLIF22-09P

PLIF Peek Cage, 22mm x 9mm

$910.00

PLIF22-10P

PLIF Peek Cage, 22mm x10mm

$910.00

PLIF22-11P

PLIF Peek Cage, 22mm x11mm

$910.00

PLIF22-12P

PLIF Peek Cage, 22mm x 12mm

$910.00

PLIF22-13P

PLIF Peek Cage, 22mm x 13mm

$910.00

PLIF22-14P

PLIF Peek Cage, 22mm x 14mm

 

PLIF22-15P

PLIF Peek Cage, 22mm x 15mm

 

PLIF22-16P

PLIF Peek Cage, 22mm x 16mm

 

 

 

 

PLIF22-08P

PLIF Peek Cage, 25mm x 8mm

$910.00

PLIF22-09P

PLIF Peek Cage, 25mm x 9mm

$910.00

PLIF22-10P

PLIF Peek Cage, 25mm x 10mm

$910.00

PLIF22-11P

PLIF Peek Cage, 25mm x 11mm

$910.00

PLIF22-12P

PLIF Peek Cage, 25mm x 12mm

$910.00

- 16 -

 

--------------------------------------------------------------------------------

 

Item Number

Description

Discount
Price

PLIF22-13P

PLIF Peek Cage, 25mm x 13mm

$910.00

PLIF22-14P

PLIF Peek Cage, 25mm x 14mm

$910.00

PLIF22-15P

PLIF Peek Cage, 25mm x 15mm

$910.00

PLIF22-16P

PLIF Peek Cage, 25mm x 16mm

$910.00

 

 

 

26-221005-08

Wide PLIF Cage Peek 5 deg 8mm x 22mm

$910.00

26-221005-10

Wide PLIF Cage Peek 5 deg 10mm x 22mm

$910.00

26-221005-12

Wide PLIF Cage Peek 5 deg 12mm x 22mm

$910.00

26-221005-14

Wide PLIF Cage Peek 5 deg 14mm x 22mm

$910.00

26-221005-16

Wide PLIF Cage Peek 5 deg 16mm x 22mm

$910.00

 

 

 

26-251005-08

Wide PLIF Cage Peek 5 deg 8mm x 25mm

$910.00

26-251005-10

Wide PLIF Cage Peek 5 deg 10mm x 25mm

$910.00

26-251005-12

Wide PLIF Cage Peek 5 deg 12mm x 25mm

$910.00

26-251005-14

Wide PLIF Cage Peek 5 deg 14mm x 25mm

$910.00

26-251005-16

Wide PLIF Cage Peek 5 deg 14mm x 25mm

$910.00

 

 

 

TLIF24-06P

TILF Peek Cage, 24mm x 6mm

$1,075.00

TLIF24-07P

TILF Peek Cage, 24mm x 7mm

$1,075.00

TLIF24-08P

TILF Peek Cage, 24mm x 8mm

$1,075.00

TLIF24-10P

TILF Peek Cage, 24mm x 10mm

$1,075.00

TLIF24-12P

TILF Peek Cage, 24mm x 12mm

$1,075.00

TLIF24-14P

TILF Peek Cage, 24mm x 14mm

$1,075.00

TLIF24-16P

TILF Peek Cage, 24mm x 16mm

$1,075.00

 

 

 

TLIF24-06P

TILF Peek Cage, 30mm x 6mm

$1,075.00

TLIF24-07P

TILF Peek Cage, 30mm x 7mm

$1,075.00

TLIF24-08P

TILF Peek Cage, 30mm x 8mm

$1,075.00

TLIF24-10P

TILF Peek Cage, 30mm x 10mm

$1,075.00

TLIF24-12P

TILF Peek Cage, 30mm x 12mm

$1,075.00

TLIF24-14P

TILF Peek Cage, 30mm x 14mm

$1,075.00

TLIF24-16P

TILF Peek Cage, 30mm x 16mm

$1,075.00

 

 

 

38-2907

TPLIF Convex Peek Cage, 29 x 7mm

$1,075.00

38-2908

TPLIF Convex Peek Cage, 29 x 8mm

$1,075.00

38-2909

TPLIF Convex Peek Cage, 29 x 9mm

$1,075.00

38-2910

TPLIF Convex Peek Cage, 29 x 10mm

$1,075.00

38-2911

TPLIF Convex Peek Cage, 29 x 11mm

$1,075.00

38-2912

TPLIF Convex Peek Cage, 29 x 12mm

$1,075.00

38-2913

TPLIF Convex Peek Cage, 29 x 13mm

$1,075.00

38-2914

TPLIF Convex Peek Cage, 29 x 14mm

$1,075.00

38-2915

TPLIF Convex Peek Cage, 29 x 15mm

$1,075.00

38-2916

TPLIF Convex Peek Cage, 29 x 16mm

$1,075.00

 

 

 

7-2907

TPLIF Peek Cage, 29 x 7mm

$1,075.00

7-2908

TPLIF Peek Cage, 29 x 8mm

$1,075.00

- 17 -

 

--------------------------------------------------------------------------------

 

Item Number

Description

Discount
Price

7-2909

TPLIF Peek Cage, 29 x 9mm

$1,075.00

7-2910

TPLIF Peek Cage, 29 x 10mm

$1,075.00

7-2911

TPLIF Peek Cage, 29 x 11mm

$1,075.00

7-2912

TPLIF Peek Cage, 29 x 12mm

$1,075.00

7-2913

TPLIF Peek Cage, 29 x 13mm

$1,075.00

7-2914

TPLIF Peek Cage, 29 x 14mm

$1,075.00

7-2915

TPLIF Peek Cage, 29 x 15mm

$1,075.00

7-2916

TPLIF Peek Cage, 29 x 16mm

$1,075.00

 

 

 

23-EC1845-08

LLIF Peek Cage, 18mm x 45mm x 8mm

$535.00

23-EC1845-10

LLIF Peek Cage, 18mm x 45mm x 10mm

$535.00

23-EC1845-12

LLIF Peek Cage, 18mm x 45mm x 12mm

$535.00

23-EC1845-14

LLIF Peek Cage, 18mm x 45mm x 14mm

$535.00

 

 

 

23-EC2245-08

LLIF Peek Cage, 22mm x 45mm x 8mm

$695.00

23-EC2245-10

LLIF Peek Cage, 22mm x 45mm x 10mm

$695.00

23-EC2245-12

LLIF Peek Cage, 22mm x 45mm x 12mm

$695.00

23-EC2245-14

LLIF Peek Cage, 22mm x 45mm x 14mm

$695.00

 

 

 

23-EC1850-08

LLIF Peek Cage, 18mm x 50mm x 8mm

$535.00

23-EC1850-10

LLIF Peek Cage, 18mm x 50mm x 10mm

$535.00

23-EC1850-12

LLIF Peek Cage, 18mm x 50mm x 12mm

$535.00

23-EC1850-14

LLIF Peek Cage, 18mm x 50mm x 14mm

$535.00

 

 

 

23-EC2250-08

LLIF Peek Cage, 22mm x 50mm x 8mm

$695.00

23-EC2250-10

LLIF Peek Cage, 22mm x 50mm x 10mm

$695.00

23-EC2250-12

LLIF Peek Cage, 22mm x 50mm x 12mm

$695.00

23-EC2250-14

LLIF Peek Cage, 22mm x 50mm x 14mm

$695.00

 

 

 

23-EC1855-08

LLIF Peek Cage, 18mm x 55mm x 8mm

$535.00

23-EC1855-10

LLIF Peek Cage, 18mm x 55mm x 10mm

$535.00

23-EC1855-12

LLIF Peek Cage, 18mm x 55mm x 12mm

$535.00

23-EC1855-14

LLIF Peek Cage, 18mm x 55mm x 14mm

$535.00

 

 

 

23-EC2255-08

LLIF Peek Cage, 22mm x 55mm x 8mm

$695.00

23-EC2255-10

LLIF Peek Cage, 22mm x 55mm x 10mm

$695.00

23-EC2255-12

LLIF Peek Cage, 22mm x 55mm x 12mm

$695.00

23-EC2255-14

LLIF Peek Cage, 22mm x 55mm x 14mm

 

 

- 18 -

 